Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicant’s “Amendment” filed on 01/08/2021 has been considered.
Claims 1-3, 10, 13 and 16 are amended. Claim 15 is canceled. Claims 1-14 and 16-20 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0144736 to Vodopia et al., in view of U.S. Patent Application Publication No. 2002/0037097 to Hoyos et al.
claims 1 and 16, Vodopia discloses a sales data processing terminal for a retail location, comprising: 
an image capturing device to capture an image of an item being registered in a sales transaction or a gift certificate presented for settlement of the sales transaction (paragraphs 43, 47, and 48); and 
a controller configured to:  identify by generic object recognition whether the image includes the item or the gift certificate, when the image includes the item, identify the item in the image being registered by comparing the image to stored commodity reference information for a plurality of items for sale at the retail location (the item information may comprise item identification information, item price information (which may be tailored to geographical location, e.g., one location may have a higher price than another location due to various factors including governmental regulations, shipping costs, etc.), item description, item photos, images or the like, discount information, coupon information, and the like. For example, the item identification system 330 may utilize a visual recognition algorithm for detecting the dimensions, colors, labels, or other identifying dimensions, images, or the like, of the item and then compare them to corresponding stored information for various recognizable items stored in the identification database 335. A degree of matching may be determined and based on the degree of matching, one or more thresholds of required degrees of matching, or the like, a particular item identification may be generated or an item identification as to a family of items may be determined by the item identification system 330. Examiner notes that a visual recognition algorithm is considered as a generic object recognition system, paragraphs 43, 45, and 46, and 47).
when the image includes the gift certificate, identify whether the gift certificate is a type accepted at the retail location for settlement of the sales transaction by comparing the gift certificate in the image to stored gift certificate reference information for a plurality of gift certificate types.
However, Hoyos teaches an image capturing device to capture a gift certificate presented for settlement of the sales transaction, when the image includes the gift certificate, identify whether the gift certificate is a type accepted at the retail location for settlement of the sales transaction by comparing the gift certificate in the image to stored gift certificate reference information for a plurality of gift certificate types (At block 112, the coupon is passed through a scanner such as are widely available commercially. The scanner passes the coupon over an opto-electronic transducer to generate an electronic representation of the coupon. Some barcode images require finer scanning to distinguish adjacent lines. The system includes a scanner 112, a database of coupon data 116, and a coupon engine 114. The coupon engine 114 compares a coupon image received from the scanner 112 with the database of coupon data 116 to determine its type and to extract the relevant fields. Various data fields are identified, such as barcodes, OCR lines, text lines, table boundaries, and others. As appropriate, the symbols in these fields are passed to a recognition program that decodes the symbols into alphanumeric strings. These are compared to the coupon database 116 to determine whether the incoming coupon matches the type of an entry in the coupon database 116. The computer 1000 then extracts customer account data 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Vodopiad to include, an image capturing device to capture a gift certificate presented for settlement of the sales transaction, when the image includes the gift certificate, identify whether the gift certificate is a type accepted at the retail location for settlement of the sales transaction by comparing the gift certificate in the image to stored gift certificate reference information for a plurality of gift certificate types, as taught in Hoyos, in order to automatically recognizing a document and more specifically to recognizing a document used in the sale or purchase of goods and services (Hoyos, paragraph 1).
With regard to claim 4, Vodopia discloses the controller uses generic object recognition to identify the item in the image being registered (paragraph 47).  
With regard to claim 5, the combination of references discloses controller uses generic object recognition to identify whether the gift certificate is the type accepted at the retail location for settlement of the sales transaction (Hoyos, paragraphs 16, 33, and 153).  
With regard to claim 6, Vodopia discloses the stored commodity reference information is in a first dictionary of a PLU file and the stored gift certificate reference information is in a second dictionary of the PLU file (paragraph 45, examiner notes that PLU file is just one specific file format that utilizes in database).  
claim 7, Vodopia discloses a storage device storing the stored commodity reference information and the stored gift certificate reference 38information (paragraph 45, coupon information is considered as “gift certificate reference information”).  
With regard to claim 8, Vodopia discloses a display screen; and an operator input unit, wherein when the gift certificate in the image is identified by the controller as the type accepted at the retail location, the controller causes the display screen to display a plurality of options for a face value of the gift certificate and the face value of the gift certificate used in settlement of the sales transaction is set by a selection of one of the plurality of options made via the operator input unit.  
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0144736 to Vodopia et al., in view of U.S. Patent Application Publication No. 2002/0037097 to Hoyos et al, in view of U.S. Patent Application Publication No. 2017/0228760 to Mason-Gugenheum et al., and further in view of U.S. Patent Application Publication No. 2016/0057131 to Ashley et al.
With regard to claim 2, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose the controller is further configured to display a candidate match for the gift certificate on a display screen, the candidate match being identified from the stored gift certificate reference information according to a calculated similarity value obtained by generic object recognition.  
scanned, the product barcode 106 may be utilized by the user device 104 to identify coupon offers 110 that are relevant to the product, the user 102, and/or the retail location. In some embodiments, the captured image of the product barcode 106 may be transmitted from the user device 104 to an enterprise server for identification of relevant coupon offers. The enterprise server may then transmit the relevant coupon offers 110 to the user device 104 for presentation to the user 102, Fig. 1, paragraphs 31-32).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the controller is further configured to display a candidate match for the gift certificate on a display screen, the candidate match being identified from the stored gift certificate reference information according to a product barcode obtained by generic object recognition, as taught in Mason, in order to provide an efficient and environmentally-conscious modernization of coupon redemption processes (Mason, paragraph 7).
Furthermore, Ashley teaches the candidate match being identified according to a calculated similarity value obtained by generic object recognition (Policy program 120 determines the similarities of the current certificate (e.g., certificate 132) as compared to a previous certificate by comparing multiple attributes from the previously stored certificates to those of the current certificate. In an example, policy program 120 matches, then the certificate is identified as similar. In another example, policy program 120 determines that two certificates are similar if the CA serial number attribute of each certificate matches. In yet another embodiment, the search is more in depth and searches multiple attributes of a certificate to determine the similarity. In an example of searching multiple attributes, if 75 percent or more of the attributes from the previously stored certificate matches that of the current certificate, policy program 120 identifies the certificates as similar. In another embodiment, a user can set the threshold for similarity, paragraphs 27).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the candidate match being identified according to a calculated similarity value obtained by generic object recognition, as taught in Ashley, in order to determine a policy action based, at least in part, on a result of a comparison between an attribute of the first certificate and an attribute of the stored second certificate (Ashley, paragraph 3).
With regard to claim 3, the combination of references substantially discloses the claimed invention, however, the combination of references does not disclose 37a display screen connected to the controller, wherein the controller is further configured to display a candidate match for the gift certificate on the display screen, the candidate match being identified from the stored gift certificate reference information according to a calculated similarity value obtained by generic object recognition.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, a display screen connected to the controller, wherein the controller is further configured to display a candidate match for the gift certificate on the display screen, the candidate match being identified from the stored gift certificate reference information according to a product barcode obtained by generic object recognition, as taught in Mason, in order to provide an efficient and environmentally-conscious modernization of coupon redemption processes (Mason, paragraph 7).
Furthermore, Ashley teaches the candidate match being identified according to a calculated similarity value obtained by generic object recognition (paragraphs 27).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the candidate match being identified according to a calculated similarity value obtained by generic object recognition, as taught in Ashley, in order to determine a policy action based, at least in part, on a result of a comparison between an attribute of the first certificate and an attribute of the stored second certificate (Ashley, paragraph 3).
Claims 9-10, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0144736 to Vodopia et al., in view of U.S. Patent Application Publication No. 2002/0037097 to Hoyos et al, in view of U.S. Patent Application Publication No. 2004/0210482 to Keneaki.
With regard to claims 9 and 10, Vodopia discloses a checkout apparatus, comprising: 
an image capturing device that captures an image of an article and outputs a captured image (paragraph 43 and 47-48, a point of sale (POS) terminal 360, and an item scanner 370. If the entry is valid, then the item information in the entry is returned to the location server and storage system 320 as valid item information which may then be transmitted to the point of sale terminal 360 for use in performing the transaction); 
a storage unit that stores first reference information for 39recognizing an item in a sales transaction and second reference information for recognizing a gift certificate presented for settlement of the sales transaction (paragraph 45, The item information distributed to the location server and storage system 320 is a subset of the catalog of item information that is pertinent to the particular items being purchased at the various business locations); and 
a controller configured to: identify the article in the captured image as an item by using generic object recognition comparing the captured image to the first reference information or the second reference information, register the item in the sales transaction when the article in the captured image is identified using the first reference information as a particular item in the sale transaction (paragraphs 43, 45, and 46, and 47-48, For example, the item identification system 330 may utilize a visual recognition algorithm for detecting the dimensions, colors, labels, or other identifying dimensions, images, or the like, of the item and then compare them to corresponding stored information for various recognizable items stored in the identification database 335. A degree of matching may be determined and based on the degree of matching, one or more thresholds of required degrees of matching, or the like, a particular item identification may be generated or an item identification as to a family of items may be determined by the item identification system 330. If the entry is valid, then the item information in the entry is returned to the location server and storage system 320 as valid item information which may then be transmitted to the point of sale terminal 360 for use in performing the transaction).
However, Vodopia does not disclose identify the article in the captured image as a gift certificate by using generic object recognition, determine whether or not the gift certificate is a type accepted at the retail location for settlement of the sales transaction using the second reference information when the article in the captured image is identified as a gift certificate, and display a notification on a display screen indicating the gift certificate is not the type accepted at the retail location for settlement when it is determined the gift certificate is not the type accepted at the retail location.  
However, Hoyos teaches identify the article in the captured image as a gift certificate by using generic object recognition, determine whether or not the gift certificate is a type accepted at the retail location for settlement of the sales transaction using the second reference information when the article in the captured image is identified as a gift certificate (The system includes a scanner 112, a database of coupon data 116, and a coupon engine 114. The coupon engine 114 compares a coupon image received from the scanner 112 with the database of coupon data 116 to determine its 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Vodopia to include, identify the article in the captured image as a gift certificate by using generic object recognition, determine whether or not the gift certificate is a type accepted at the retail location for settlement of the sales transaction using the second reference information when the article in the captured image is identified as a gift certificate, as taught in Hoyos, in order to automatically recognizing a document and more specifically to recognizing a document used in the sale or purchase of goods and services (Hoyos, paragraph 1).
However, Keneaki teaches display a notification on a display screen indicating the gift certificate is not the type accepted at the retail location for settlement when it is determined the gift certificate is not the type accepted at the retail location (After the completion of the input by the clerk in S23, control unit 11 retrieves the using condition and the paying method stored in holding unit 12 based on the gift certificate number (S24). Determining unit 111 of control unit 11 collates the information and using condition of commodity 9 with the actual using state (S25), and determines whether or  paragraph 36).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Vodopia to include, display a notification on a display screen indicating the gift certificate is not the type accepted at the retail location for settlement when it is determined the gift certificate is not the type accepted at the retail location, as taught in Keneaki, in order to inquire the validity of gift certificate (Keneaki, paragraph 30).
With regard to claim 17, the combination of references discloses sending notification to an attendant terminal when the gift certificate is identified as the type accepted at the retail location for settlement (Keneaki, paragraphs 36, 38 and 40, While, when the matching is determined in S26, the process goes to S29 for requesting a password input).  
With regard to claim 20, the combination of references discloses the operator is a store clerk at the retail location (Keneaki, paragraph 35, the clerk).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0144736 to Vodopia et al., in view of U.S. Patent Application Publication No. 2002/0037097 to Hoyos et al, in view of U.S. Patent Application Publication No. 2004/0210482 to Keneaki., and further in view of U.S. Patent Application Publication No. 2017/0228760 to Mason-Gugenheum et al.
claims 11 and 12, the combination of references substantially disclose the claimed invention, however, the combination of reference does not disclose the controller is further configured to: send a notification to an attendant terminal indicating the gift certificate has been presented for settlement and is the type accepted at the retail location for settlement, and 40delay settlement processing until a response from the attendant terminal is received confirming authenticity of the gift certificate and providing a face value for the gift certificate; the controller is further configured to complete settlement processing using the face value for the gift certificate provided in the response from the attendant terminal.  
However, Mason teaches the controller is further configured to: send a notification to an attendant terminal indicating the gift certificate has been presented for settlement and is the type accepted at the retail location for settlement, and 40delay settlement processing until a response from the attendant terminal is received confirming authenticity of the gift certificate and providing a face value for the gift certificate (it’s obvious that when relevance coupon offers are presented, settlement  for the transaction is delayed since review coupons and selection coupons by the user requires time. The supplier can specify the discount amount for the coupon, which is considered as “a face value for the gift certificate”, Fig. 1 and Fig. 7, paragraphs 31-32 and 84); the controller is further configured to complete settlement processing using the face value for the gift certificate provided in the response from the attendant terminal (Fig. 7, paragraphs 31-32 and 95).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, the coupon redemption processes (Mason, paragraph 7).
With regard to claims 13 and 14, the combination of references substantially disclose the claimed invention, however, the combination of reference does not disclose a display screen; and an operator input unit, wherein the controller is further configured to: cause the display screen to display a plurality of options for a face value of the gift certificate when the gift certificate in the captured image is identified as the type accepted at the retail location, receive a user selection of the face value from the plurality of options; send a notification to an attendant terminal indicating the gift certificate has been presented for settlement and the face value according to the user selection, delay settlement processing until a response from the attendant terminal is received confirming authenticity of the gift 41certificate and the face value; the controller is further configured to complete settlement processing using the face value according to the user selection once the response from the attendant terminal is received confirming authenticity of the gift certificate and the face value.  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, a display screen; and an operator input unit, wherein the controller is further configured to: cause the display screen to display a plurality of options for a face value of the gift certificate when the gift certificate in the captured image is identified as the type accepted at the retail location, receive a user selection of the face value from the plurality of options; send a notification to an attendant terminal indicating the gift certificate has been presented for settlement and the face value according to the user selection, delay settlement processing until a response from the attendant terminal is received confirming authenticity of the gift 41certificate and the face value; the controller is further configured to complete settlement processing using the face value according to coupon redemption processes (Mason, paragraph 7).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0144736 to Vodopia et al., in view of U.S. Patent Application Publication No. 2002/0037097 to Hoyos et al, and further in view of U.S. Patent Application Publication No. 2017/0228760 to Mason-Gugenheum et al.
With regard to claims 18 and 19, the combination of references substantially disclose the claimed invention, however, the combination of reference does not disclose displaying, on a display screen, a plurality of options for a face value of the gift certificate when the gift certificate is identified as the type accepted at the retail location for settlement; receiving an operator selection of one of the plurality of options for the face value; and settling the transaction using the face value according to the received operator selection.  
However, Mason teaches displaying, on a display screen, a plurality of options for a face value of the gift certificate when the gift certificate is identified as the type accepted at the retail location for settlement; receiving an operator selection of one of the plurality of options for the face value; and settling the transaction using the face value according to the received operator selection (Fig. 1 and Fig. 7, paragraphs 31-32 and 95).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the combination of references to include, displaying, on a display screen, a plurality of options for a face value of the gift certificate when the gift certificate is identified as the type accepted at the retail location for settlement; receiving an operator selection of one of the plurality of options for the face value; and settling the transaction using the face value according to the received operator selection, as taught in Mason, in order to provide an efficient and environmentally-conscious modernization of coupon redemption processes (Mason, paragraph 7).

Response to Arguments
Applicants' arguments filed on 01/08/2021 have been fully considered but they are not fully persuasive especially in light of the previously references applied in the rejections. 
Applicants remark that “the combination of references does not disclose identify by generic object recognition whether the image includes the item or the gift certificate, when the image includes the item, identify the item in the image …”.
Examiner directs Applicants' attention to the office action above.

	

Conclusion
Please refer to form 892 for cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication from the examiner should be directed to Ariel Yu whose telephone number is 571-270-3312. The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687